DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 11/10/2022, in which claims 1-7, 15-20 were cancelled, has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein etching the first polymer layer comprises removing the first negative bias voltage from the electron source electrode for the second duration to discontinue the generation of the first electron beam at the end of the first duration, and applying the second negative bias voltage to a substrate holder supporting the substrate for the second duration” of claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not describe the claimed subject matter of claims 21-24, 26-33. The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24, 26-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant is remined that MPEP 2163 (I)(B) requires “newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure” thus, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation'  ‘in the application as filed'  may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 (“If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.").
The purpose of the written description requirement in 35 U.S.C. §112(a) is to determine if “the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). See also MPEP § 2163.02.  In addition, the written description requirement of 35 U.S.C.§112(a) applies to all claims including original claims that are part of the disclosure as filed.  Ariad, 598 F.3d at 1349.  As stated by the Federal Circuit, “[a]lthough many original claims will satisfy the written description requirement, certain claims may not.”  Ariad, 598 F.3d at 1349; "[e]ven if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343–46 (Fed. Cir. 2005). See also MPEP §2163.03
Regarding claim 21, claim 21 recites the limitation “wherein etching the first polymer layer comprises removing the first negative bias voltage from the electron source electrode for the second duration to discontinue the generation of the first electron beam at the end of the first duration, and applying the second negative bias voltage to a substrate holder supporting the substrate for the second duration.” However, the specification, specifically paragraphs [0005], [0015], [0078]-[0081], [0090]-[0096], do not provide any description of the above limitations. In addition, Fig. 8 does not show the step of “removing the first negative bias voltage from the electron source electrode for the second duration.” Fig. 7 and paragraph [0074] and [0076] also does not show the limitation “etching the first polymer layer comprises removing the first negative bias voltage from the electron source electrode for the second duration to discontinue the generation of the first electron beam at the end of the first duration, and applying the second negative bias voltage to a substrate holder supporting the substrate for the second duration.” Fig. 7 and paragraph [0074] and [0076] also does not show how to include the step of “removing the first negative bias voltage from the electron source electrode for the second duration” into the method of plasma etching of Fig. 8. Besides, a plasma process covers both a plasma etching and a plasma non-etching (such as plasma deposition and plasma surface treatment that neither etch nor deposit a material). The specification does not provide sufficient information of how to perform the steps of Fig. 7 so that it directs to a plasma etching but not direct to a plasma non-etching. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention of claim 21 in which etching the first polymer layer comprises removing the first negative bias voltage from the electron source electrode for the second duration to discontinue the generation of the first electron beam at the end of the first duration, and applying the second negative bias voltage to a substrate holder supporting the substrate for the second duration. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 21 and all claims depending therefrom were not in possession of Applicant at the time of filing.

Regarding claim 26, claim 26 recites the limitation “wherein the first negative bias voltage is a substantially constant DC voltage, and wherein applying the second negative bias voltage comprises applying a radio frequency signal comprising a negative DC offset to a substrate holder” and claim 8 on which claim 26 depends recites “forming a first polymer ...by the first negative bias voltage and etching the first polymer...using the second negative bias voltage.” However, the specification and Fig. 8 do not provide any description of a plasma etching process having the above limitations. In addition, Fig. 7 and paragraph [0074] and [0076] do not disclose the above limitation and also do not suggest whether or not the above limitations are applied into a plasma etching of Fig. 8. Paragraph [0089] does not disclose whether or not the substantially constant DC voltage is to form a first polymer and whether or not the radio frequency signal comprising a negative DC offset is to etch the first polymer. Paragraph [0089] does not suggest whether or not the above limitations are applied into a plasma etching of Fig. 8. Besides, a plasma process covers both a plasma etching and a plasma non-etching (such as plasma deposition and plasma surface treatment that neither etch nor deposit a material). The specification does not provide sufficient information of how to perform the steps of Fig. 7 or paragraph [0089] so that it directs to a plasma etching but not direct to a plasma non-etching. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention of claim 26. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 26 was not in possession of Applicant at the time of filing.

Regarding claim 27, claim 27 recites the limitation “forming a first polymer ...using a first negative bias voltage, wherein the first negative bias voltage is a substantially constant DC voltage, and etching the first polymer layer ...using a second negative voltage, the second negative bias voltage being a radio frequency signal comprising a negative DC offset applied to a substrate holder supporting the substrate.” However, the specification, and Fig. 8 do not provide any description of a plasma etching process having the above limitations. In addition, Fig. 7 and paragraph [0074] and [0076] do not disclose the above limitation and also do not suggest whether or not the above limitations are included into a plasma etching of Fig. 8. Paragraph [0089] does not disclose whether or not the substantially constant DC voltage is to form a first polymer and whether or not the radio frequency signal comprising a negative DC offset is to etch the first polymer. Paragraph [0089] does not suggest whether or not the above limitations are applied into a plasma etching of Fig. 8. Besides, a plasma process covers both a plasma etching and a plasma non-etching (such as plasma deposition and plasma surface treatment that neither etch nor deposit a material). The specification does not provide sufficient information of how to perform the steps of Fig. 7 or paragraph [0089] so that it directs to a plasma etching but not direct to a plasma non-etching. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention of claim 27. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 27 and all claims depending therefrom were not in possession of Applicant at the time of filing.

Regarding claim 31, claim 31 recites the limitation “forming a polymer layer ...by a first negative voltage, wherein the first negative bias voltage is a substantially constant DC voltage... etching the polymer layer...using a second negative voltage, the second negative bias voltage being a radio frequency signal comprising a negative DC offset applied to a substrate holder supporting the substrate.” However, the specification and Fig. 8 do not provide any description of a plasma etching process having the above limitations. In addition, Fig. 7 and paragraph [0074] and [0076] do not disclose the above limitations and also do not suggest whether or not the above limitations are included into a plasma etching of Fig. 8. Paragraph [0089] does not disclose whether or not the substantially constant DC voltage is to form a first polymer and whether or not the radio frequency signal comprising a negative DC offset is to etch the first polymer. Paragraph [0089] does not suggest whether or not the above limitations are applied into a plasma etching of Fig. 8. Besides, a plasma process covers both a plasma etching and a plasma non-etching (such as plasma deposition and plasma surface treatment that neither etch nor deposit a material). The specification does not provide sufficient information of how to perform the steps of Fig. 7 or paragraph [0089] so that it directs to a plasma etching but not direct to a plasma non-etching. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention of claim 31. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 31 and all claims depending therefrom were not in possession of Applicant at the time of filing.
Consequently, the pending specification fails to provide a written description of the invention, discovery and the manner/process of making and using the same. Thus, Applicant has not shown possession of the claimed invention at the time of the invention.
The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus, there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Pat. 9633864) in view of Donnelly et al. (US Pub. 20110139748) and Chen et al. (US Pub. 20080135518).
Regarding claim 8, Watanabe et al. discloses in Fig. 8-Fig. 16 a method of plasma etching, comprising: 
generating an inductively coupled plasma in a processing chamber [column 12, lines 46-50 discloses the method MT can be performed by any plasma processing apparatus such as an inductively coupled plasma processing apparatus]; 
forming a first polymer layer [DP] at a first surface [surface of R1] of a substrate [W] disposed in the processing chamber using a first electron beam directed toward the first surface [surface of R1], the first electron beam being generated for a first duration by a first negative bias voltage [induced by AC/DC power supply 70] at a second surface of an electron source electrode [30] facing the first surface [Fig. 8, 11, 14, column 5, 37-54, column 9, lines 1-32, column 11, lines 28-35]; and 
after the first duration, etching the first polymer layer [DP] and the first surface [surface of R1] of the substrate [W] by accelerating positive ions of the inductively coupled plasma towards the first surface using a second bias voltage [induced by bias power supply 64] applied for a second duration [Fig. 10, 13, 16, column 5, lines 27-29, column 10, lines 25-54, column 11, lines 28-35].
Watanabe et al. fails to disclose 
the second bias voltage is a second negative bias voltage 
Donnelly et al. discloses 
the second bias voltage is a second negative bias voltage [paragraph [0047], “positive or negative, DC or RF bias may be applied to the plasma and/or the substrate during the etching stage”, [0067], “negative DC or RF voltage may be applied to the substrate, for example, via the substrate support. In the process, the substrate potential may be lowered to attract the positive ions”, [0069], “application of synchronous pulsed RF voltage to the substrate electrode in the afterglow period would result in a negative self-bias, and energetic positive ion bombardment of the substrate”].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Donnelly et al. into the method of Watanabe et al. to include the second bias voltage is a second negative bias voltage. The ordinary artisan would have been motivated to modify Watanabe et al. in the above manner for the purpose of providing suitable bias voltage applied to the substrate to attract positive ions and result in energetic positive ion bombardment of the insulating substrate [paragraph [0047], [0067, [0069] of Donnelly et al.]. 
Watanabe et al. and Donnelly et al. fails to explicitly disclose 
the first electron beam comprising ballistic electrons directed toward and impinging on the first surface.
Chen et al. discloses in paragraph [0026] 
the first electron beam comprising ballistic electrons directed toward and impinging (strikes) on the first surface.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Chen et al. into the method of Watanabe et al. and Donnelly et al. to include the first electron beam comprising ballistic electrons directed toward and impinging on the first surface. The ordinary artisan would have been motivated to modify Watanabe et al. and Donnelly et al. in the above manner for the purpose of enhancing the properties of the dry plasma etching process by, for example, improving the etch selectivity between the underlying thin film (to be etched) and the mask layer, reducing charging damage such as electron shading damage, etc [paragraph [0026] of Chen et al.]

Regarding claims 10, 11, Watanabe et al. and Donnelly et al. discloses 
wherein the method of plasma etching is an atomic layer etching (ALE) process [paragraph [0038], [0040] of Donnelly et al.]
wherein the method of plasma etching is a self- aligned contact (SAC) etching process [column 1 of Watanabe et al.].

Regarding claim 12, Watanabe et al. discloses in Fig. 8, Fig. 11, Fig. 14, column 2, lines 65-67, column 1, line 3
wherein the first surface [surface of R1] of the substrate [W] is an exposed surface of a fill material [silicon oxide] disposed in a recessed region comprising a high aspect ratio.

Regarding claim 14, Watanabe discloses in Fig. 11-Fig. 16 
forming a second polymer layer [DP] at a third surface of the substrate using a second electron beam directed toward the third surface, the second electron beam being generated for a third duration by a third negative bias voltage at the second surface, wherein the third surface is an etched surface formed by the etching of the first polymer layer and the first surface [Fig. 11 or Fig. 14]; and 
after the third duration, etching the second polymer layer [DP] and the third surface of the substrate by accelerating positive ions of the inductively coupled plasma towards the third surface using a fourth negative bias voltage applied for a fourth duration [Fig. 13 or Fig. 16].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Pat. 9633864) in view of Donnelly et al. (US Pub. 20110139748) and Chen et al. (US Pub. 20080135518) as applied to claim 8 above and further in view of Chiang et al. (US Pub. 20020164423).
	Regarding claim 9, Watanabe et al. discloses in column 9, lines 24-32, column 10, lines 39-46 
applying the second bias voltage [induced by high frequency bias power] during the first duration.
Donnelly et al. discloses 
the second bias voltage is a second negative bias voltage [paragraph [0047], “positive or negative, DC or RF bias may be applied to the plasma and/or the substrate during the etching stage”, [0067], “negative DC or RF voltage may be applied to the substrate, for example, via the substrate support. In the process, the substrate potential may be lowered to attract the positive ions.”
Watanabe fails to explicitly disclose 
the second negative bias voltage being less than the first negative bias voltage.
However, Watanabe et al. discloses in column 7, “[i]n a step ST11 to be described later, the condition that realizes a deposition mode, i.e., a mode in which deposition of deposit containing fluorocarbon on the surface of the wafer W including the first region R1 dominates over the etching of the first region R1, is selected… The high frequency bias power used in the step ST3 may be set to be greater than the high frequency bias power used in the step ST11. Therefore, the energy of ions attracted to the wafer W can be increased. As a result, the first region R1 can be etched at a high speed”. 
Watanabe et al. discloses in column 5, the first negative bias voltage is equal to or lower than -150V.
Chiang et al. discloses in paragraph [0050] the second negative bias voltage ranges from -20V to -1000V
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Chiang et al. into the method of Watanabe et al. to include the second negative bias voltage ranges from -25V to -350V as suitable voltage applied to wafer. 
Thus, the combination of Watanabe et al.  and Chiang et al. suggests the second negative bias voltage (-25V to -50V) being less than the first negative bias voltage (-150V)
In addition, one of ordinary skill in the art would have recognized the finite number of predictable solutions for the relationship between the second negative bias voltage and the first negative bias voltage: the second negative bias voltage being less than/greater than/equal to the first negative bias voltage. Thus, absent unexpected results, it would have been obvious to try the second negative bias voltage being less than the first negative bias voltage to realize a deposition mode in the first duration.
	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Pat. 9633864) in view of Donnelly et al. (US Pub. 20110139748) and Chen et al. (US Pub. 20080135518) as applied to claim 12 above and further in view of Kim et al. (US Pub. 20150072530)
Regarding claim 13, Watanabe et al. fails to disclose wherein the high aspect ratio is greater than about 50 and less than or equal to about 100.
Kim et al. discloses in Fig. 3F, paragraph [0050] high aspect ratio is greater than about 50 and less than or equal to about 100 [the desired target depth 320 may be between about 1x10-4 nm and about 5x10-4 nm, critical dimension less than 80 nm].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim et al. into the method of Watanabe et al. to include wherein the high aspect ratio is greater than about 50. The ordinary artisan would have been motivated to modify Watanabe et al. in the above manner for the purpose of providing desired dimension of a high aspect ratio feature to enable fabrication of next generation VLSI and ULSI of devices and structures [paragraph [0004] –[0006] of Kim et al.]. Further, the claimed ranges are merely optimizations to provide sub-half micron and smaller features, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Pat. 9633864) in view of Donnelly et al. (US Pub. 20110139748) and Chen et al. (US Pub. 20080135518) as applied to claim 8 above and further in view of Oh et al. (US Pub. 20170186586)
Regarding claim 25, Watanabe et al. fails to disclose 
wherein the first duration is less than about 3 ms.
Donnelly et al. discloses in paragraph [0038] 
the plasma source may be provided with DC or radio-frequency (RF) power in a continuous or pulsed current.
Oh et al. discloses in Fig. 2, Fig. 5, paragraph [0038]-[0039]
wherein the first duration is less than about 3 ms.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Donnelly et al. and Oh et al. into the method of Watanabe et al. to include wherein the first duration is less than about 3 ms. The ordinary artisan would have been motivated to modify Watanabe et al. in the above manner for the purpose of providing suitable pulse source power to generate plasma.

Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive.
Regarding the interview, Examiner Nguyen informed the Supervisory Patent Examiner Brett Feeney that Applicant cancelled the interview scheduled on November 16 with Examiner Nguyen to discuss the case. In the interview between Applicant and Supervisory Patent Examiner Brett Feeney, Examiner Nguyen who examined this application was not involved in that interview to explain her position. Examiner Nguyen and Supervisory Patent Examiner Brett Feeney had a discussion after the interview between Applicant and Supervisory Patent Examiner Brett Feeney. After discussing Applicant’s specification, Fig. 7 and Fig. 8, Supervisory Patent Examiner Brett Feeney agreed that the specification does not provide support for the claimed invention and thus the 112a should be maintained. Supervisory Patent Examiner Brett Feeney suggested Examiner Nguyen to remove the portion in the rejection relating to D Three Enterprises, LLC v. Sunmodo Corp., 890 F.3d 1042, 1051 (Fed Cir. 2018) because the 112a rejection was not rely on D Three Enterprises, LLC v. Sunmodo Corp but rely on the fact that the specification does not provide support for the claimed invention. Therefore, the purpose of this Final Action is to clarify the 112a rejection, correct the typo with respect to claim 33 in which claim 33 is also rejected under 112a due to its dependency on claim 32.
Examiner Nguyen and Supervisory Patent Examiner Brett Feeney also discussed about the election/restriction requirement. Examiner Nguyen agreed that Applicant has a right to add new claims and traversed the election/restriction requirement. However, Applicant must point out the support of the newly added claims in the specification (See MPEP 2163 (I)(B), 714.02, 2163.04 and 2163.06)  and the traverse to a requirement for restriction must be complete as required by 37 CFR 1.111(b) in which the applicant is required to specifically point out the reason(s) on which he or she bases his or her conclusion(s) that a requirement to restrict is in error (See 818.01(a)). In this case, Applicant’s response to restriction requirement filed 04/07/2022 neither provide supports for the newly added claims nor specifically point out the reason(s) why a requirement to restrict is in error. 
Regarding Applicant’s assertion that “the indication of subject matter in claims 21- 24 and 26-33 that is allowable over the cited art pending resolution of the alleged § 112(a) written description issues”, Examiner respectfully notes that there is no indication of allowable subject matter in claims 21- 24 and 26-33 was made in record (See Office Action mailed 04/28/2022). Claims 21- 24 and 26-33 are rejected in previous Office Action and are still rejected in this Action. 
Regarding Applicant’s argument about 112a rejection, as stated above, the specification does not provide support for the claimed invention. Fig. 8 does not show the step of “removing the first negative bias voltage from the electron source electrode for the second duration.” Fig. 7 and paragraph [0074] and [0076] also does not show the limitation “etching the first polymer layer comprises removing the first negative bias voltage from the electron source electrode for the second duration to discontinue the generation of the first electron beam at the end of the first duration, and applying the second negative bias voltage to a substrate holder supporting the substrate for the second duration.” Fig. 7 and paragraph [0074] and [0076] also does not show how to include the step of “removing the first negative bias voltage from the electron source electrode for the second duration” into the method of plasma etching of Fig. 8.
In addition, paragraph [0078] states “The method of FIG. 8 may be a specific implementation of the method 700 of FIG. 7.” Applicant, however making the method of FIG. 7 become a specific implementation of the method of FIG. 8 by replacing specific steps of Fig. 8 with steps of Fig. 7. Applicant’s modification makes Fig. 8 become Fig. 7 which directs to a generic plasma process covering both a plasma etching and a plasma non-etching. Applicant’s modification contradicts with Applicant’s specification. Further, Fig. 7 and paragraph [0074] and [0076] also does not disclosed whether or not steps 703, 704, 705 result to deposit a material or etching a material. The specification does not provide sufficient information of how to perform the steps 703, 704, 705 of Fig. 7 so that they direct to a plasma etching but not direct to a plasma non-etching. Replacing a specific step of Fig. 8 with a generic step of Fig. 7 will change the plasma etching process of Fig. 8 to a plasma process that unknown whether it is a plasma etching or a plasma non-etching. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822